Citation Nr: 0424613	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 13, 2003, 
for the grant of an increased disability rating of 10 percent 
for hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision that granted an 
increased disability rating of 10 percent for 
hemorrhoidectomy, effective from March 13, 2003.  The veteran 
subsequent filed a timely notice of disagreement and 
substantive appeal regarding the effective date of this 
award.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that an earlier effective date is 
warranted for the 10 percent disability rating recently 
assigned by the RO to his service-connected hemorrhoidectomy, 
effective March 13, 2003.  He contends that the effective 
date of this increased rating should be May 6, 1972, the day 
he filed his original claim for service connection for this 
condition.

In April 2003, the RO sent correspondence to the veteran 
informing him of the evidence needed to support his claim for 
an increased rating for hemorrhoidectomy.  That same month, 
the veteran submitted a completed VA Form 21-4142 noting that 
he received treatment for hemorrhoids at the Southview 
Medical Group in Birmingham, Alabama, from 1973 to the 
present.  Thereafter, it does not appear that the RO made any 
attempt to obtain these records. 

With a claim for an increased rating, the earliest possible 
effective date of the award is the "date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date." 38 C.F.R. § 3.400(o)(2). Otherwise, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  Thus, 
the records which the veteran has identified are relevant to 
his claim herein.  As part of the VA's duty to assist the 
veteran in developing evidence in support of his claim, the 
RO should attempt to obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
hemorrhoids since his discharge from 
service.  In doing so, the RO should 
request that he complete a second VA Form 
21-4142 for the Southview Medical Group in 
Birmingham, Alabama, as the one previously 
submitted has likely expired.  The RO 
should then obtain copies of the related 
medical records that are not already in 
the claims folder.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an effective date earlier than March 
13, 2003 for the grant an increased 
disability rating of 10 percent for 
service-connected hemorrhoidectomy.  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




